UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SARAY DOKUM VE MADENI AKSAM SNAYI                                      :
TURIZM A.S.,                                                           :
                                                                       :
                                    Plaintiff,                         :     17-CV-7495 (JPC)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
MTS LOGISTICS, INC.,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        The Court understands that settlement negotiations have been unsuccessful. See Dkt. 145.

Accordingly, the Court will conduct a bench trial beginning on December 6, 2021. The parties

must familiarize themselves with the Court’s Individual Rules and Practices for Civil Cases,

available at https://www.nysd.uscourts.gov/hon-john-pcronan.

        The joint proposed pretrial order and all other required pretrial filings, including any

motions in limine, shall be filed in accordance with 7.B and 7.D-E of the Court’s Individual Rules

and Practices in Civil Cases November 1, 2021. Any opposition to a motion in limine shall be filed

by November 8, 2021. The parties should submit courtesy copies in accordance with 7.F of the

Court’s Individual Rules and Practices in Civil Cases by December 1, 2021. The parties shall

appear for a final pretrial conference on November 30, 2021 at 10:00 a.m. in Courtroom 12D of the

Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007. The

final pretrial conference must be attended by the attorney who will serve as principal trial counsel.

        SO ORDERED.

Dated: July 14, 2021                                       __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
